To the Members of the
House of Representatives
State Capitol
Montgomery, Alabama 36130
Dear Sirs and Mesdames:
We acknowledge receipt of House Bill No. 212.
This bill seeks to amend § 2 of Act No. 248, Acts of Alabama, 1945 Regular Session, p. 377, as amended, relating to the establishment of a county civil service system for certain counties, so as to include police officers and firemen who are employed by municipalities, whose population is 2,500, or more, according to the 1970, or any subsequent federal decennial census that are located in counties having a population of 400,000 or more inhabitants according to such census. Your question is: Must House Bill No. 212, a proposed local law, conform with § 106, Constitution 1901, as amended by Amendment No. 341, even though it would amend a presumably general law, to-wit, Act No. 248? Our answer is yes.
This court, in Peddycoart et al. v. City of Birmingham, 354 So.2d 808 (1977) held that general laws, with local application, are no longer constitutionally permissible. The court said the decision would be applied prospectively. House Bill No. 212 proposes local legislation, and, even though it would amend an act approved July 6, 1945, its effect would be prospective — not retroactive. In other words, the amendment would not revert back to 1945.
We conclude that the proposed bill would have to be advertised in accordance with the terms of § 106, Constitution 1901, as amended by Amendment No. 341. We express no opinion as to any other constitutional aspect of House Bill 212 not raised by House Resolution 58.
Respectfully submitted,
TORBERT,
Chief Justice
BLOODWORTH
MADDOX
FAULKNER
ALMON
SHORES
EMBRY
BEATTY
Justices.